El Juez Asociado, Se. del Tobo,
emitió la opinión del tribunal.
El presente es nn recurso de apelación contra una sen-tencia d.e muerte. ■ El acta de acusación, dice así:
“En el nombre y por la autoridad de El Pueblo de Puerto Eieo. Estados Unidos de América. El Presidente de los Estados Unidos, ss: El Pueblo ele Puerto Pico contra Juan Plores Casiano y María del Carmen Meléndez y Justiniano. En la Corté de Distrito de Mayagüez, *180a 24 el6 febrero 'de mil novecientos diez. El Fiscal formula acusación contra Juan Flores Casiano y María del Carmen Meléndez y Justi-niano, por el delito de asesinato en primer grado (felony), cometido como sigue: Los citados Juan Flores Casiano y Mana del Carmen Meléndez y Justiniano, allá por el 12 de enero del corriente año, 1910 y en el barrio 'Rosario Peñón’ del término municipal de San Germán, que forma parte del distrito judicial de Mayagüez, P. R., puestos de acuerdo, voluntaria e ilegalmente, con malicia premeditada y propó-sito firme y deliberado, asesinaron a Angel Martell por medio de ve-neno, administrándole al efecto una cantidad mortal de la sustancia venenosa de compuesto arsenical denominada ‘ rough-on-rats,’ cono-ciendo los acusados que la clase de diclio veneno y la cantidad adminis-trada produciría la muerte y mezclando el mencionado veneno con las bebidas que le dieron y tomó el susodicho Angel Martell, no sabiendo éste que dicho arsénico había sido puesto y mezclado con las bebidas que tomó e ingeriendo de este modo tal cantidad de dicho veneno en sú estómago que le ocasionó la muerte a las pocas horas.
“Este hecho es contrario a ley para tal caso prevista y a la paz y dignidad de El Pueblo de Puerto Rico. Firmado: Enrique Lloreda, Fiscal del Distrito.
“La acusación que antecede está basada en el testimonio de testigos examinados bajo juramento, creyendo solemnemente que existe justa causa para presentarla al tribunal. Firmado: Enrique Lloreda, Fiscal . del Distrito.
“Jurado y firmado ante mí hoy día 24 de febrero de 1910. Fir-mado : José Basora y Mestre, Secretario del Tribunal de Distrito de Mayagüez. ’ ’
El 25 de febrero de 1910 se leyó el documento que precede a los acusados y ambos hicieron la alegación de “no culpa-bles.” Luego el acusado Juan Flores Casiano, por medio de su abogado nombrádole de oficio por la corte, pidió ser juz-gado separadamente y la corte así lo decretó.
■ El Io. de marzo de 1910 se celebró la vista y el jurado, des-pués de oir las alegaciones, las pruebas y los informes y de recibir ias debidas instrucciones de la corte, rindió el siguiente veredicto:
“Nosotros los del Jurado y en su representación el Presidente que suscribe, declaramos al acusado Juan Flores Casiano culpable del de-*181lito de asesinato en primer grado. Mayagüez, a 10 de marzo de 1910. Firmado: Jacobo Bravo, Presidente del Jurado.”
La corte dictó acto seguido su fallo y señaló para el pro-nunciamiento de la sentencia el día 16 de marzo de 1910, en cuyo día compareció el convicto ante la corte y ésta le informó sobre la naturaleza del cargo que se le Mzo, sobre las alega-ciones de su defensa y sobre el veredicto rendido y le preguntó si tenía alguna razón legal que aducir para demostrar que no procedía dictar sentencia en su contra, y no habiendo presen-tado razón alguna, lo condenó a la pena de muerte, fijando el día y prescribiendo la forma de la ejecución, de acuerdo con la ley.
Interpuesta apelación contra la expresada sentencia, se suspendió la ejecución de la misma, y, recibida la transcrip-ción del récord en esta Suprema Corte y no teniendo el con-denado abogado que lo representara, este tribunal nombró de oficio al Letrado Llorens Torres para que lo defendiera.
Forman parte de la transcripción, las alegaciones, las ins-trucciones al jurado, el fallo y la sentencia, y una exposición del caso y un pliego de excepciones debidamente aprobados y certificados por el juez sentenciador. -
Tanto el defensor del condenado, como el Fiscal de esta corte, presentaron sus alegatos escritos y concurrieron al acto de la vista del recurso informando oralmente en apoyo de sus respectivas pretensiones, a saber: la concesión de un nuevo juicio el primero, y la confirmación de la sentencia el segundo.
Examinaremos los errores que el recurrente sostiene que se fian cometido en este caso.
Alega, por vez primera ante esta Suprema Cortó, que del acta del arraignment no aparece que el juez cumpliera con lo preceptuado en el artículo 141 del Código de Enjuiciamiento Civil, esto es, c'on preguntar al acusado, en el caso de que compareciera sin defensor, si deseaba la asistencia de un le-trado, que tampoco consta del récord que el jurado al retirarse a deliberar fuera debidamente custodiado por un marshal *182juramentado al efecto, ni que el veredicto se obtuviera por unanimidad.
El récord guarda silencio con respecto a tales extremos y como no existe prueba alguna afirmativa de que la corte sen-tendiadora omitiera el cumplimiento de lo dispuesto en el artículo 141 citado, ni de que el jurado no fuera debidamente custodiado al retirarse a deliberar, ni de que el veredicto no fuera la expresión unánime de la voluntad del jurado, debe presumirse que los procedimientos se llevaron a efecto de •acuerdo con la ley. Además, en cuanto al veredicto, la forma, misma en que está redactado revela que se obtuvo por unani-midad. '
Alega el apelante que la sentencia se dictó por el juez en su despacho sin bailarse presente el acusado, y que la corte actuó en el acto del juicio sin secretario.
Los autos no demuestran la certeza de tales alegaciones. Al contrario, de su examen se deduce bien claramente que el convicto compareció en el día expresamente señalado para ello' a la presencia de la corte y que ésta le hizo las advertencias y preguntas de ley y lo condenó después de haberse cerciorado de que no tenía razón legal alguna que aducir» para obstaculi-zar el pronunciamiento de la sentencia en su contra, y además que la corte actuó asistida del sub-secretario de la misma. Lo consignado en la página 9 de la transcripción con respecto a que actuó en sustitución del Secretario el Intérprete Francisco E .Flores, debe apreciarse en relación con lo que aparece en la página 4 de la misma transcripción en donde el dicho Francisco E. Flores firma como sub-secretario y con lo dis-puesto en la sección 2a. de la ley creando el cargo de secretario del tribunal de distrito, etc., aprobada el 1°. de marzo de 1904. (Leyes de 1904, pág. 108.)
Sostiene el recurrente que el juez invadió las facultades, del jurado al darle la siguiente instrucción: “el mero hecho de haber utilizado veneno, ya hace declarar la ley que ahí existía suficiente deliberación y premeditación y que el delito es asesinato en primer grado.”
*183La instrucción transcrita es de- ley, está basada en el artículo 201 del Código Penal y el juez tenía la facultad de darla y de manifestarle al jurado, de acuerdo con lo dispuesto en el artículo 265 del Código de Enjuiciamiento Criminal, que estaba obligado a admitir como derecho lo que como tal sos-tenía la corte. No existe, pues, invasión alguna de facultades, sino que la corte usó de las que expresamente le confiere la ley.
Tampoco erró la corte al dar la siguiente instrucción: “El jurado es el juez de la prueba: el jurado es el juez que debe determinar a cual testigo debe creerse. ’ ’ Tal instrucción, que debe apreciarse relacionándola con las otras dadas por la corte en este caso, está claramente sostenida por el mismo artículo 265 ya citado y por la jurisprudencia de los tribunales.
“Según tiene resuelto este tribunal, y lo repite ahora, el jurado es el único juez de los hechos y de la veracidad de los testigos. Ellos los ven y los oyen testificar y son los únicos que pueden juzgar con respecto a su credibilidad, y solamente en casos excepcionales, de los cuales hay muy raros ejemplos,. cuando un jurado comete abusos manifiestos del poder en este respecto, el tribunal sentenciador, o el Supremo, anularán el veredicto y concederán nuevo juicio.” (El Pueblo v. Villegas, decidido por esta corte el 5 de mayo de 1904.)
Al referirse a la duda rasonable, el juez en sus instruc-ciones dijo: “las palabras duda razonable quieren decir lo que dice, una duda que sea razonable, no quieren decir cual-quier duda sino una duda que haría vacilar a un hombre pru-dente si se tratase de alguna cosa importante de su propia vida.” En nuestra opinión no puede sostenerse que tal instruc-ción sea errónea. Tal vez pudiera decirse que es defectuosa en la forma, pero ella contiene una explicación comprensible de la verdadera significación de las palabras duda razonable.
En el caso de Hopt v. Utah, citado en el de El Pueblo v. Luisa Nevares, decidido por esta corte el Io. de febrero de 1906, después de -una amplia consideración de las instruc-ciones de la corte al jurado con respecto a la duda razonable, *184dijo el Juez Field: “Dichas instrucciones no son esencial-mente distintas de las dadas por el Lord Tenterden, según las repitió y adoptó el Presidente del Tribunal del Fisco, Pollock, en la causa de Rex v. Muller. “He oído, dijo el Presidente del Tribunal del Fisco, dirigiendo la palabra al jurado, al difunto Lord Tenterden sentar frecuentemente una regla que pronun-ciaré para vosotros en su propio lenguaje: “No es necesario que tengáis una certeza que no pertenece a ninguna transac-ción humana. Es necesario solamente que tengáis aquella certeza con la cual debiérais decidir vuestros asuntos propios más importantes de la vida.” No cabe duda de que la cues-tión que hoy se halla sometida a vosotros — puesto que en-vuelve la vida del acusado aquí presente — debe considerarse como de la mayor importancia, pero se os exige solamente que tengáis aquel grado de certeza con que resolvéis y termináis vuestros propios asuntos más importantes en la vida. Exigir máfe, sería realmente impedir la represión del crimen, que es la misión que deben cumplir las cortes de lo criminal. (4 Fost. & Fin., 388-89, note.) Nosotros estamos satisfechos de que el acusado no fué perjudicado en ningún sentido por las ins-trucciones de la corte.” Hopt v. Utah; 120 U. S., 430.
Á1 referirse a las declaraciones prestadas por los policías que comparecieron como testigos en este caso, el juez senten-ciador trasmitió al jurado la siguiente instrucción que le fué sometida por la misma defensa: “que las declaraciones de policías y detectives y en general a las personas encar-gadas de investigar crímenes, deben examinarse con más cui-dado antes de darles crédito, que las declaraciones espontá-neas de un ciudadano desinteresado; añadiendo el juez: esto debe tomarlo el jurado en consideración al pesar el valor de Iq prueba de cada uno.”
La instrucción que precede es errónea, pero el error come-tido en vez de perjudicar tendió a favorecer al acusado y no puede en tal virtud servir de base para la revocación de la sentencia. Las declaraciones de los policías, detectives y per-sonas encargadas de investigar crímenes, deben juzgarse al *185igual que las declaraciones de cualquier otro ciudadano. El liecJio de desempeñar tales funciones, no vicia su testimonio. Si el jurado estima que ellos son hombres honrados que dicen la verdad, debe creerlos, y si llega a la conclusión, a virtud de las pruebas presentadas al efecto o de las circunstancias del •caso, de que ellos no testifican la verdad, debe rechazar sus declaraciones, procediendo al igual que procede al examinar y pesar el valor de la declaración de cualquier otro testigo.
- Examinaremos ahora las únicas excepciones que, según el pliego, fueron tomados por el acusado; luego estudiaremos las cuestiones levantadas en esta Suprema Corte con respecto a las confesiones, del acusado y a la prueba circunstancial, y consideraremos por último si el veredicto es o no contrario a derecho o a las pruebas.
La primera excepción se consigna en el pliego de la si-guiente manera: “El Fiscal procedió a practicar la prueba testifical de. cargo y entre otros testigos compareció Juan W. Martí, quien a preguntas del Fiscal contestó: ‘Al otro día •conduje al acusado a San Germán y hablé con él en el camino; hablamos de los delitos y lo triste que era cometer un delito ■de esa índole, entonces me dijo: “mejor lo hubiera asesinado a puñaladas antes que haberlo hecho así por medio de ve-neno.” La defensa se opuso a que declarara sobre ese ex-tremo el testigo por entender que la conversación que tuvieron el testigo y el acusado es inmaterial y no forma parte del res gestae. El Hon. juez desestimó la objeción de la defensa y la •defensa tomó excepción.”
En cuanto al primer fundamento diremos que la materia-lidad de la declaración era evidente, puesto que envolvía una admisión de su culpabilidad hecha por el mismo acusado. T •en cuanto al segundo, que bien pueden considerarse las mani-festaciones del acusado hechas en tales momentos como for-mando parte de la res gesta, pero aún cuando así no fuera, ■siempre hubieran sido tales manifestaciones del acusado admi-sibles como prueba, dado que no aparece que se obtuvieron *186mediante amenazas o promesa, sino qne fueron hechas volun-tariamente por el acusado en el curso de una conversación.
La expresación res gesta o res gestae literalmente quiere decir una cosa o cosas hechas (actos ejecutados). En la ley-de evidencia la fórmula plural res gestae, que ha sido de uso> más general, se emplea con frecuencia para designar hechos,, circunstancias, actos o declaraciones contemporáneos que se derivan del hecho principal y que sirven para ilustrarlo y explicarlo.
“Mientras que confesiones o admisiones de hechos dé las-cuales puede deducirse culpabilidad, hechas en cualquier época, son generalmente admisibles, las declaraciones del acu-sado en su contra pueden admitirse como partes de la res-gesta afín cuando fueran inadmisibles como confesiones o ad-misiones por haber sido hechas en circunstancias qne las hu-bieran presentado como involuntarias.”
24 Am. & Eng. Encyc. of Law, p. 661 y 678..
La otra excepción tomada se consigna en el pliego así:
“También compareció el testigo Modesto Milán, detective y entre otros particulares a preguntas del Fiscal contestó:
“Yo llevé a Fiscalía a este hombre en virtud de que él quería de-clarar, renunció el derecho que le concede la ley cuyo derecho le fue-advertido por el Fiscal; el Fiscal le dijo que si no quería declarar, que si declaraba podía utilizarse su declaración en su contra y declaró; recuerdo que el escribiente del Fiscal escribía la declaración mientras' el acusado declaraba.
“La defensa se opuso a que declarara el testigo porque la declara-ción del acusado había sido presentada ante el Fiscal bajo juramento y constaba por escrito y debía ser presentada no siendo admisible la prueba oral sobre la misma.
“El hon. juez desestimó la objeción y la defensa tomó excepción y el testigo, con permiso de la corte, declaró lo siguiente ante el jurado. ’ ’
De todos los errores alegados en este caso, este es el que parece mejor establecido. Cuando existe una confesión hecha por el acusado y escrita o firmada por él y por él aceptada *187como ’su verdadera confesión, entonces debe presentarse como prueba el documento mismo y sólo cnando se demuestra qne tal documento se lia perdido o extraviado o por alguna otra causa legítima no puede presentarse es que puede admitirse evidencia oral sobre la confesión.
Véase 12 Cyc., 479, y 6 Am. and Eng. Encyc. of Law, 577.
Pero en el presente caso no. se ba demostrado que exis-tiera tal confesión escrita. El becbo de que el empleado de Fiscalía escribiera mientras el acusado declaraba, no implica que tal escrito se sometiera luego al acusado y que éste lo fir-mara y aceptara como su propia y verdadera declaración. El Fiscal pudo ordenar a su empleado que tomara notas escritas de las manifestaciones del acusado becbas ante él y en presen-cia de testigos bajo juramento, para recordarlas mejor en el momento oportuno. El acusado debió demostrar que existía una confesión escrita en debida forma y al no hacerlo así, no podemos nosotros abora considerar bien fundada la excepción y como consecuencia de ello revocar la sentencia apelada y ordenar la celebración de un nuevo juicio, tanto más cuanto que no sólo se presentó prueba oral de la declaración del acu-sado ante el Fiscal, sino prueba oral de sus admisiones en la misma casa de la víctima y en el cuartel de la policía en San Germán; prueba escrita de su declaración ante el Juez Municipal de San Germán tomada por escrito y por escrito presen-tada al jurado, conteniendo todas ellas manifestaciones iguales sustancialmente a las contenidas en la declaración prestada ante el Fiscal, y la admisión de su culpabilidad becba por el acusado en su conversación con el testigo Martí a que nos he-mos referido al considerar la primera de las excepciones toma-das por el acusado en este caso.
“Debe mostrarse que el acusado firmó una confesión pres-tada ante un magistrado, o admitida como correcta, en orden a excluir evidencia oral de la confesión. (State v. Eaton, 3 Har., 554 [Del. 1840].) Evidencia oral de la confesión de un prisionero es admisible a menos que el acusado pueda probar la existencia de- una confesión consignada por escrito y fir-*188mada por el prisionero. (State v. Johnson, 5 Har., 507 [Del. 1854].) En un juicio criminal, un testigo de la acusación puede declarar sobre una confesión lieclia por el acusado ante el juez instructor,- a menos que se pruebe que el prisionero estuvo conforme con su confesión y la firmó cuando se con-signó por escrito por el juez instructor. (State v. Vicert, 1 Houst. Cr. Cas., 11 [Del. 1857].)” (14 American Digest,
Century Edition, par. 1208.)
Las impugnaciones que el apelante consigna en su alegato con respecto a las instrucciones del juez sobre confesiones del acusado, carecen de fundamento a nuestro juicio. Tales instrucciones no fueron excepcionadas en la corte inferior y se • dieron unas a petición de la defensa y otras se sometieron por la propia defensa al juez y éste las trasmitió al jurado.
Fuera de las excepciones que fiemos considerado anterior-mente, ninguna más aparece tomada por el apusado en este caso. Las declaraciones de los testigos que oyeron las mani-festaciones del acusado en la casa de la víctima y en el cuartel de la policía de San G-ermán, y la declaración escrita del pro-pio acusado ante el Juez Municipal de San Germán, se admi-tieron sin protesta alguna por parte del acusado, y las excep-ciones tomadas con respecto a la admisión del acusado en su conversación con el detective Martí y a la declaración del acu-sado ante el Fiscal, fian sido consideradas ya y declaradas sin fundamento en esta misma opinión. Con respecto a todas esas manifestaciones, admisiones y declaraciones del acusado, existe prueba en los autos tendentes a demostrar que fueron voluntarias y que no se obtuvieron mediante promesas, coac-ciones o amenazas, y siendo esto así, eran pruebas admisibles y propias para someterlas a la consideración del jurado.
Esta interesante y delicada cuestión de la confesión del acusado, fia sido considerada ampliamente por esta Corte Su-prema en repetidos casos. Citaremos el de El Pueblo v. Rivera, por asesinato en primer grado, decidido el 25 de junio de 1904, y el de El Pueblo v. Kent, decidido el 5 de marzo de *1891906, invocando la doctrina legal en ellos establecida como nno de los fundamentos de esta opinión.
En el caso de El Pueblo v. Martínez et al., decidido el 4 de diciembre de 1909, esta Corte Suprema dijo: .
“La regla general que impera con respecto a confesiones y a la admisibilidad de las mismas, ba sido claramente for-mulada por'el Juez Freeman en un luminoso comentario que liace con respecto a un caso de Georgia, que se encuentra publicado en la página 242 del Yol. 6, de American States Eeports. Encuéntrase ella concebida en las siguientes pala-bras: ‘Una confesión libre y voluntariamente hedía no sola-mente es admisible como prueba, sino que es la prueba de na-' turaleza. más completa y satisfactoria. Es muy difícil con-cebir como una pérsona pueda libre y voluntariamente confe-sarse culpable de la comisión de un delito sin que sea a ello inducida por los impulsos de la verdad y de la conciencia. Sin embargo, como la historia de la jurisprudencia criminal contiene casos numerosos y perfectamente auténticos de per-sonas acusadas de delitos que se han confesado culpables de crímenes imaginarios e imposibles, y de delitos con respecto a los cuales se ha probado después que nunca han existido, ha venido ello a ser doctrina perfectamente establecida tan-to en derecho inglés como en derecho americano que las confesiones de culpabilidad deben recibirse con cau-tela, especialmente en aquellos casos en que la prueba que de las mismas se aporte sea la de una confesión verbal. Y los tribunales tienen mucho cuidado, antes de admitir una confesión como prueba, de convencerse de que tal confesión no ha sido hecha por influencias de esperanza o de temor o por inducciones de tal naturaleza que influyeran en él áni-mo de las personas que las verificaran en el seirtido de ha-cerlas confesar algo- incierto. La admisibilidad o inadmi-sibilidad de una confesión habrá de resolverse determinando si la "misma fué obtenida por medios tales que probablemente habrían de inducir al acusado a confesar que había cometido un delito cuando en realidad no hubiera cometido alguno. *190(Commonwealth v. Knapp, 9 Pick., 496; 20 Am. Dec., 491; Joy on Confessions, 51; Daniels v. State, 6 Am. St. Rep., 242.)”
El apelante alega que la corte se separó de la bnena doc-trina al trasmitir al jurado la siguiente instrucción:
“La corte instruye al jurado que la declaración prestada por el acusado durante su arresto, no debe aceptarse como cierta en su totali-dad, si cree sólo una parte de ella. ’ ’ El bon. juez añade: ‘ eso está de acuerdo con la regla general que el jurado debe examinar las declara-ciones de todos los testigos y puede creer aquella parte que el jurado le parezca que deba creerse y rechazar la otra parte y lo mismo ocurre en cuanto a las confesiones hechas por el acusado durante su arresto. ’ ’
No estamos conformes con el apelante. La opinión de la corte es correcta porque “la regla de que una confesión debe considerarse en toda su integridad, no obliga al jurado a dar el mismo crédito a cada parte de ella. El jurado puede creer la parte que estime digna de crédito y rechazar cualquier por-ción que no le merezca confianza. Toda la confesión debe ser cuidadosamente examinada y, tomando en consideración todas las circunstancias del caso, el jurado debe decidir cual parte de ella acepta y cual rechaza.” (12 Cyc. 484.)
En cuanto a las instrucciones de la corte sobre la prueba circunstancial, aparece del récord que fueron trasmitidas las mismas que sometió a la corte el abogado defensor del acu-sado. Las hemos examinado además y no encontramos que se haya -cometido por la corte al trasmitirlas error fundamental alguno.
También hemos examinado muy cuidadosamente la ley aplicable a este caso y las pruebas practicadas y hemos llega-do a la conclusión de que el veredicto no es contrario a dere-cho, ni a las pruebas, como alega el apelante.
La muerte ilegal de un ser humano con malicia premedi-tada, valiéndose de veneno, constituye un delito de asesinato en primer grado previsto en los artículos 199, 200 y 201 del Código Penal y castigado en el 2Ó2 del propio Código con la *191pena de muerte, o la de reclusión perpetua si existieren cir-cunstancias atenuantes. Si el acusado se confesare culpable, el Tribunal determinará la pena.
T la prueba practicada demuestra más allá de una. duda razonable la certeza de la muerte de Angel Martell envenena-do y la intervención voluntaria y deliberada de Juan Flores Casiano en tal becbo en concepto de autor.
Angel Martell, un hombre como de treinta años de edad, agricultor, vivía en el barrio de Rosario Peñón, término municipal de San Germán, distrito judicial de Mayagüez, desde bacian varios anos en concubinato con María del Carmen Meléndez.
Juan Flores Casiano, un bombre como de treinta y tres años de edad, se presentó en dicbo barrio para el tiempo de la recogida del café, vivió algunos días en la casa de María Ramona Justiniano, madre de María del Carmen Meléndez y luego se fué a vivir a la' propia casa de Martell y continuó habitando -en ella eñ compañía de María del Carmen después de la muerte de Martell y basta que fué prese» Cn esta causa:
Martell, que no consta que padeciera de enfermedad algu-na, murió una noebe, allá por el mes de enero de 1910, queján-dose de un dolor en el estómago. Un pariente y vecino suyo, el testigo Adolfo Barbosa, fué a su casa' y lo encontró “arro-jando,” “quejándose de un dolor,” “tumbándose y levántan-dose” y vió a su lado “a Juan Flores Casiano y a la mujer.” Otro testigo, Juan Ramón Ramos, vecino de Martell, al sen-tir unos gritos- fué a la casa de éste y se encontró con Juan Flores quien lo invitó a subir y le pidió que le sujetara una luz mientras él daba, como dió en efecto, a Martell un guarapo en el cual ecbó unos polvos que sacó de una caja que tenía en su bolsillo envuelta en un pañuelo. T dijo el testigo además que pei-maneció en la casa y que.Martell murió como una bora después de. haber tomado el guarapo. .
El cadávér de Martell fué enterrado sin dificultad alguna como fallecido a consecuencia de muerte natural, de angina de pecho, según certificó el prácticante Cuerda a virtud de los *192informes que le diera Juan Flores Casiano, pero la sospecha de que algo extraño había ocurrido surgió y se extendió por el barrio y llegó a conocimiento de la policía y del juez municipal de San G-ermán, y por orden de dicho juez y con su in-tervención, el cadáver fue exhumado algunos días después de su enterramiento. Un facultativo practicó la autopsia, extra-jo el estómago que fué enviado al laboratorio químico y allí examinado por un perito que declaró bajo juramento ante el jurado que “después de practicar el análisis químico de las visceras, llegué a la conclusión de que tenían una gran canti-dad de arsénico, capaz de producir la muerte a varios indi-viduos.”
También la policía desde los primeros momentos practicó gestiones en' averiguación de la verdad de lo ocurrido. El detective Juan M. G-ráciani, se trasladó a la casa de Martell y encontró allí a Flores y a María. Les interrogó sobre la muerte de Martell. Al principio Flores contestó que Martell había fallecido de un dolor estando buen© y sano, y después dijo:
;; Que era verdad que él había muerto envenenado, por un veneno que le había echado en el café María del Carmen Meléndez, mujer de Angel Martell y con eso había muerto Angel Martell. Qué esos polvos los había comprado en Mayagüez con cincuenta centavos que ella le había dado en una botica que no sabía seguro, pero que suponía que era la de Saliva.” N
Las manifestaciones de Flores Casiano fueron oídas ade-más por el testigo G-alo G-raciani, quien declaró en juicio bajo juramento lo que sigue:
“Conocí a un individuo llamado Angel Martell que murió el día doce de enero envenenado. Yo fui a acompañar al detective Juan María G-raciani a hacer la investigación allí y según las investigaciones, Juan Flores Casiano declaró en mi presencia ante el policía, que había estado en una botica aquí en Mayagüez días antes y había comprado un arsénico, que no sabía lo que era y que no podía precisar la botica donde era y que lo habíg. llevado allí con idea de envenenar a Angel Martell y en un café con leche le habían dado el arsénico.”
*193Juan Flores Casiano fné conducido entonces a San Ger-mán y por el camino sostuvo una conversación con el detective Martí quien declaró sobre ella lo siguiente bajo juramento ante el jurado:
“Al otro día conduje al acusado a San Germán y bablé con él en el camino: hablamos de los delitos y lo triste que era cometer un delito; entonces yo le dije a él que sería triste cometer un delito de esa índole $ entonces me dijo: “mejor lo hubiera asesinado a puñaladas antes qué haberlo hecho así por medio de veneno”; al-decir eso no habíamos ha-' blado de ninguna persona, estábamos hablando de los delitos, de lo que pasaba sobre la conciencia del que cometía un delito y entonces él hizo esa manifestación.”
Cuando Flores Casiano llegó al cuartel de la policía de' San Germán, ocurrió lo que sigue, según declaró bajo jura'¿ mentó ante el Jurado, el Jefe Salomón Costa:
!! Ese día llegaron al cuartel de la policía, a las tres o tres y media de la tarde, el acusado y la señora que le acompañaba, porque los traía la policía y al llegar allí al cuartel me inform'aron los policías lo que había ocurrido y entonces le hice varias preguntas al acusado y él me manifestó que había sido; esas pregúntás-que yo le hice no envol-vían amenazas o coacción alguna y él libre y expóntáneamente mani-festó que la señora María del Carmen, él vivía en la casa de la señora esa, y del interfecto; que esa señora le había invitado o mejor dicho, que él le había dicho a ella que quería buscar una cosa para embobar a Angel Martell, entonces vino a Mayagüez, compró una cajita de veneno en una botica cerca de la iglesia, no sabe decir en qué botica era; que regresó al barrio del Peñón; hicieron allí un café con leche y se lo llevaron al trabajo donde él estaba trabajando, llegaron allí, se lo dieron y al cabo del rato regresó el señor ese con un dolor, vino a la casa y entonces él salió al poblado del Rosario donde el practicante a buscar un medicamento; él me dijo que había llevado el medicamento y que empezaron a dárselo por cucharadas y que al cabo del rato murió; él me dijo que le había dado un medicamento que le había dado el practicante y que dándole las cucharadas del medicamento murió.”
A preguntas de la defensa, contestó:
“Yo dije que el acusado me dijo que vino a Mayagüez, a comprar, no un veneno, sino una cosa para embobarlo; yo dije que el acusado me *194dijo que junto con esa otra señora fueron al trabajo donde estaba Mar-tell ; el acusado me dijo que la señora era la que llevaba la botella, pero él acompañaba a la señora a llevar la botella que ya contenía el veneno; esas declaraciones fueron hechas por el acusado tranquilamente, hechas por él mismo y después vino la señora, la llamé y lo mismo me mani-festó la señora; sin esperar nada de mí, sin coacción, el mismo acusado puede decir si ha habido coacción; el acusado estaba bajo arresto; no hizo absolutamente resistencia; no sé decirle si hizo resistencia, pero la policía no me manifestó nada que hiciere resistencia y llegaron allí los acusados y enseguida-estuvimos hablando y después dije ‘llévelos a la corte municipal, ’ y enseguida declaró eso. ’ ’
Llevado Juan Flores Casiano a la presencia del Juez Municipal, Jokn’J.'Siebert, que instruía las primeras diligencias, prestó una declaración en forma que fue tomada por escrito j presentada al jurado. El juez declaró como testigo ante el jurado y dijo:
‘1 Soy' juez municipal de San Germán; conozco al acusado; lo he visto antes de ahora en la corte municipal de San Germán, cuando fué traído por la policía y declaró en la corte. En la corte hice presente al acusado el derecho que tenía de declarar o de no declarar y él volun-tariamente manifestó que él deseaba declarar y declaró. Esa declara-ción la hizo expóntanea y libremente, previa la advertencia que le hice. Esta es la declaración prestada por Juan Flores Casiano. El testigo por orden de la corte -a petición de la defensa dió lectura a la declara-ción que es como sigue:
“ ‘Yo, Juan Flores Casiano, vecino de San Germán, en Rosario Peñón, soltero, jornalero, de 33 años, declaro: que el juez municipal de San Germán me ha instruido de la acusación en la causa sobre muerte ilegal de Angel Martell y del derecho que tengo para abste-nerme de declarar, pero deseando hacerlo, hago constar que lo ocurrido es lo siguiente: Que en octubre del año pasado, entablé amores con María del Carmen Meléndez, querida de Angel' Martell, quien en aquella fecha me propuso la sacara de la casa y me la llevara a vivir conmigo; que no acepté y hará un mes por indicaciones de ella y de Angel Martell me 'fui a vivir a la casa de ellos; que María del Carmen luego de vivir en la casa, me propuso primeramente que buscara un hechizo para embobar a Angel Martell y luego me propuso también que buscara rougli-on-rais para matarlo, pero ni una cosa ni otra acepté; que el lunes de la semana pasada fui a Mayagüez a comprar *195un lienzo para pantalones y María me dió cuatro reales para que le comprara una cajita de rough-on-rats, diciéndome que era para los ratones y para matar un comején que había en la casa; que el mismo lunes regresé trayéndole la cajita con los polvos interesados, la cual compré en una bqtica, cuyo nombre no recuerdo,- pero queda cerca de la iglesia; que entregué la cajita a María del Carmen y el miércoles, doce de este mes, entre claro y oscuro, me fui a trabajar a la finca de Doña Duba, cuyo apellido no sé, quedando Angel en la casa; pero poco rato después — esto es, media hora más tarde — lo vi pasar para su trabajo a otra finca distinta; que no vi en toda la mañana a María del Carmen, hasta las diez más o menos en que desde larga dis-tancia me llamó, viendo entonces que estaba con Angel; que al acer-carse a ellos éste se sentía malo con dolores de vientre y vómitos y lo ayudé a llevar a su casa y más tarde fui donde el practicante Don Rafael Cuerda a quien expliqué lo que tenía Angel y habiéndome dado una poción, yo mismo se la apliqué por cucharadas, muriendo como a la una o dos de la madrugada del siguiente día; que el jueves trece fui al Rosario, di cuenta de la muerte al Sr. Cuerda y a Don Galo Gra-ciani, .encargado del registro civil y traje el ataúd para enterrarlo; que no es cierto que yo propusiera a María del Carmen dar muerte a Angel Martell; que comprara el rough-on-rats y lo aplicara en el café que tenía que llevarle al querido; que tampoco es cierto que amena-zara a María con matarla si no aplicaba - el veneno y que me quedara vigilándola cuando le llevaba el almuerzo a Angel, para que le diera el café envenenado; que no es verdad asimismo que la poción que me dió Cuerda no la llevé a la casa y que la sustituyera por una cuarta de ron-y anís que comprara a José Rodríguez y aplicar esta bebida por gotas a Angel Martell; que no es verdad que en un guarapo de hojas de tártago aplicara nuevamente veneno a Martell y que no sé donde está la cajita conteniendo los polvos venenosos. -Juan Flores, su marca. Jurada y signada ante mí en San Germán a 20 de enero de 1910. John J. Siebert, Juez Municipal.”
La defensa no repreguntó.
T conducido por último Juan Flores Casiano a la presen-cia del Fiscal, después de haberle advertido este funcionario que si declaraba su declaración podía utilizarse en su contra, Juan Flores Casiano volvió a hacer manifestaciones sustan-cialmente iguales a las consignadas en su declaración ante el juez municipal, según expresó bajo juramento ei detective Mi-lán.
*196Para corroborar la declaración de Flores Casiano, el detective Milán lo condujo a la botica de Saliva y.allí lo recono-ció el dependiente Manuel Marín, quien declaró lo que sigue bajo juramento ante el jurado.
11 Conozco al acusado que estuvo allí creo que en enero', una mañana en busca'de una caja de rough-on-rats y el día antes babía comprado un poco de cebadilla y al otro día no estaba el dependiente que le había vendido; él tenía catorce centavos y el poco de cebadilla que valía cinco, eran diez y nueve y decía que quedaba a deber un centavo y que le vendiera una caja de rough-on-rats y yo se la vendí; él me dijo al entrar que no necesitaba aquella cebadilla que se le había vendido, que él lo que quería era rough-on-rats, porque era un veneno lo que él quería y íe pregunté para qué lo quería -y me dijo que era para ratones; entonces yo le dije que tuviera cuidado, que tomara precau-ciones para usarlo, porque era un veneno inuy activo, le advertí que aquello podía producir la muerte de una persona, porque cuando él me dijo que quería un veneno más activo,'me'supuse que él creía que no era muy fuerte y entonces le dije que tuviera cuidado, que tomara precauciones, al ponerlo, por un niño o algo así. Rough-on-rats es una sal arsenical, en una cajita de esas caben dos onzas, que vienen a ser cincuenta y ocho gramos próximamente; el rough-on-rats es más ve-nenoso que la cebadilla, con un gramo hay suficiente para matar a cualquiera, se puede tomar hasta diez centigramos en un día y con veinte centigramos se puede matar a cualquiera.”
A repreguntas de la defensa, contestó:
“Yo no puedo precisar ahora el día en que Juan Flores estuvo allí; sé que fué en enero; que pocos días después estuvo el policía Milán con el señor, a principios de enero; no puedo precisar el día, pero fué en los primeros días de enero.”
El practicante Cuerda declaró bajo juramento ante el ju-rado que él expidió la certificación de la muerte de Martell como fallecido a consecuencia de “angina de pecho” a virtud de las manifestaciones que le hiciera Juan Flores Casiano; que practicó luego un registro de los alrededores de la casa *197de Martell y encontró enterradas ropas de Martell y una gallina muerta al parecer envenenada, y dijo además:
“Yo no tenía conocimiento de que Angel Martell estuviera enfermo. Conozco a Juan Flores Casiano; le he visto' dos o tres veces en el pueblo; es el acusado. El día anterior a esa madrugada no vi a Juan Flores; no estuvo por mi casa; no tuve conocimiento de que Angel Martell’estuviera enfermo, porque era un barrio muy distante del pueblo; no recuerdo haber despachado ninguna medicina para Martell; yo vi a este hombre en el pueblo tres o cuatro veces y un día estuvo en casa con un hermano, mucho tiempo antes, pero el día que murió Martell ni el día antes vi a este acusado por mí casa.”
Y el testigo José Rodríguez declaró también bajo jura-mento ante el jurado que el día antes de la muerte de Martell había despachado un ron y un anís a Juan Flores Casiano.
Tales fueron en resumen las pruebas practicadas en este caso. La muerte de Martell quedó plenamente demostrada por prueba directa y la culpabilidad del acusado Juan Flores Casiano como autor de la muerte de Martell en la forma que se le imputa en el acta dé acusación, quedó también plena-mente demostrada a virtud de todas las pruebas practicadas examinadas, en conjunto.
El crimen perpetrado por Juan Flores Casiano es de los más graves y siniestros que pueden imaginarse y la terrible pena que se le impuso es el justo castigo que la ley señala para delitos de tal naturaleza.
El recurso debe declararse sin lugar y confirmarse la sen-' tencia apelada.

Confirmada.

Jueces concurrentes: Sres. Presidente Hernández, y Aso-ciados, MacLeary ’y Wolf.
■ El Juez Asociado, Sr. Aldrey, no intervino en la resolu-ción de este caso.